                   Case 19-11240-LSS            Doc 985       Filed 12/05/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :   Chapter 11
                                                      :
GUE Liquidation Companies, Inc., et al.,1             :   Case No. 19-11240 (LSS)
                                                      :
                   Debtors.                           :   (Jointly Administered)
                                                      :
                                                      :   Re: Docket No. 921


                     ORDER APPROVING SETTLEMENT BY
              AND AMONG THE DEBTORS AND THE PENSION BENEFIT
            GUARANTY CORPORATION WITH RESPECT TO PBGC CLAIMS

                   This matter coming before the Court on the Motion of the Debtors for Entry of an

Order Approving Settlement By and Among the Debtors and the Pension Benefit Guaranty

Corporation with Respect to PBGC Claims (the "Motion")2, filed by the above-captioned debtors

and debtors in possession (collectively, the "Debtors"); the Court having reviewed the Motion

and having considered the statements of counsel with respect to the Motion at a hearing (if any)

before the Court (the "Hearing"); the Court having found that (i) the Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated as of

February 29, 2012, (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iii) venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the Motion and

any Hearing was sufficient under the circumstances, and (v) the relief requested in the Motion is
1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
         (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
         FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
         GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
         (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
         LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
         chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
         Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.



RLF1 22534628v.1
                   Case 19-11240-LSS      Doc 985      Filed 12/05/19     Page 2 of 3



in the best interests of the Debtors, their estates, and their creditors; the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    The Settlement is APPROVED, the terms of which are as follows:

                         a) the PBGC shall have a single allowed general unsecured claim in the
                            amount of $1,791,506 (the "Allowed General Unsecured Claim");

                         b) the PBGC shall have a single allowed administrative expense claim in
                            the amount of $11,429 (the "Allowed Administrative Expense Claim"
                            and, together with the Allowed General Unsecured Claim, the
                            "Allowed Claims");

                         c) the Allowed Claims shall be in full and final satisfaction of any and all
                            claims that have been or could have been asserted by the PBGC
                            against the Debtors, including the PBGC Claims;

                         d) the Debtors will add the following language to the Confirmation
                            Order: "Nothing in the Plan or this Confirmation Order shall in any
                            way be construed to discharge, release, limit, or relieve any party for a
                            fiduciary breach related to the Florists' Transworld Delivery, Inc.
                            Salaried Employees' Pension Plan. The PBGC and the Florists'
                            Transworld Delivery, Inc. Salaried Employees' Pension Plan shall not
                            be enjoined or precluded from enforcing such liability or responsibility
                            by any of the provisions of the Plan or this Confirmation Order."; and

                         e) the PBGC will not object to any part of, or vote against, the Debtors'
                            chapter 11 plan.

                   3.    As of the date of this Order, the Settlement shall be binding on the Parties,

any of the Parties' successors or assigns, the Debtors' bankruptcy estates, and any official

committee, trustee, representative of the estates, or other estate or plan fiduciary elected or

appointed in the Debtors' bankruptcy cases (including in any subsequent chapter 7 case).




                                                 -2-
RLF1 22534628v.1
                   Case 19-11240-LSS      Doc 985      Filed 12/05/19     Page 3 of 3



                   4.    The claims agent appointed in these cases is authorized to expunge from

the official claims register any and all PBGC Claims that are duplicative of the Allowed Claims

without further Court order or approval.

                   5.    The Parties are authorized and empowered to take all actions necessary to

implement the relief granted in this Oder.

                   6.    The terms and conditions of this Order shall be effective immediately

upon entry.

                   7.    This Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation or interpretation of this Order.




        Dated: December 5th, 2019                      LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware
                                                 -3-   UNITED STATES BANKRUPTCY JUDGE
RLF1 22534628v.1
